—Order unanimously affirmed without costs. Memorandum: Supreme Court properly enforced the offset clause contained in respondents’ insurance policy to reduce the limits of liability under that policy’s supplementary uninsured motorist endorsement by $25,000, the amount paid by the insurance carrier of the tortfeasor *948(see, Matter of Allstate Ins. Co. [Stolarz—N.J. Mfrs. Ins. Co.], 81 NY2d 219, 224). (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Stay Arbitration.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.